DETAILED ACTION
This communication is responsive to the application # 16/669,858 filed on October 31, 2019. Claims 1-20 are pending and are directed toward a SHARED IMAGE SANITIZATION METHOD AND SYSTEM.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 and 15 recite “relating to a selection of an object depicted in a second digital image”, and/or “relating to selection of an object depicted in the digital image”. However no “selection” is claimed in independent claims 1, 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1, 2, 7, 8, 10, 12, 13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Gordon et al. (US 2017/0061155, Pub. Date: Mar. 2, 2017), hereinafter referred to as Gordon.
As per claim 1, Gordon teaches a computer-implemented method of removing sensitive information from a digital image, the method comprising: receiving an instruction to share the digital image; in response to receiving the instruction to share the digital image, determining that the digital image contains a depiction of a corporate display medium that is classified as sensitive based on a policy; in response to determining that the digital image contains the depiction of the corporate display medium that is classified as sensitive based on the policy, processing the digital image to modify the depiction; and sharing the digital image (For example, assume that an insurance company needs to send, as part of an accident report, an image of an automobile accident to an outsourcing investigator in order to determine which automobile caused the accident in question. A company policy may be established that indicates that no identifiable elements should be included in the digital image data sent outside the company computer systems. In this scenario, the digital image may comprise images of persons present at the accident site with their faces viewable, automobiles involved in the accident and/or in the vicinity of the accident with exposed license plate numbers and models of the automobiles clearly identifiable, and images of houses or businesses in the background. Applying a single technique for masking identifiable elements in the digital image will only mask a subset of the identifiable elements within the digital image, e.g., facial data, but will leave a number of other identifiable elements within the digital image, e.g., license plate numbers, make/model of the automobiles, house numbers, business names, etc. Moreover, different computing systems handling the digital image data may desire to apply different types of masking of identifiable information. Gordon, [0019]).
As per claim 2, Gordon teaches the method of claim 1, wherein processing the digital image to modify the depiction comprises injecting fake data into the digital image (Moreover, depending on the particular organization handling the digital image data, different portions of identifiable information within the digital image data may need to be obscured, masked, or otherwise obfuscated while other organizations may require a different set of identifiable information within the digital image data to be obscured, masked, or otherwise obfuscated, or obscured, masked, or obfuscated in a different manner. For purposes of the following description, the term "masked" will be used to generally cover any type of masking, obfuscation, replacement, obscuring, anonymization, removal, or otherwise make unidentifiable the identifiable information in a digital image. Gordon, [0018]).
As per claim 7, Gordon teaches the method of claim 1, wherein the depicted corporate display medium comprises content and wherein processing the digital image to modify the depiction comprises erasing the content (Modifying the electronic content comprises applying different masking actions to the different types of identifiable elements in the set of identifiable elements. Furthermore, the method comprises outputting, by the policy based content masking engine, the modified electronic content, wherein the modified electronic content comprises obscured or replaced instances of the identifiable elements in the set of identifiable elements. Gordon, [0005]).
As per claim 8, Gordon teaches the method of claim 1, wherein the corporate display medium is selected from the group consisting of: a document, a whiteboard, a flipchart, a notepad, a sticky note, an envelope, a file folder, a label, a name tag, an identification badge, a computer monitor, a projector screen, a laptop computer, a tablet computer, an internet protocol (IP) phone and a smartphone (The content is analyzed to identify one or more characteristics of the content which may include a context of the content, e.g., the content is an accident report, the content is part of a medical file, the content is part of an insurance claim, etc. Gordon, [0021]).
As per claim 10, Gordon teaches the method of claim 1, wherein processing the digital image to modify the depiction comprises replacing the depiction with a second depiction of a second corporate display medium the same type of corporate display medium from a library comprising a second image containing the second depiction of the second corporate display medium (Similarly, the license plate numbers of the vehicles are either blurred or replaced with alternative license plate numbers. Furthermore, color filtration or other image processing algorithms are applied to the areas of the image comprising the vehicles and the garments of the persons depicted so as to modify the coloring of these portions. Gordon, [0064]).
Claims 12, 13, and 18-20 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-6, 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2017/0061155, Pub. Date: Mar. 2, 2017), in view of Balzer et al. (US 10,839,104, filed Jun. 8, 2018), hereinafter referred to as Gordon and Balzer.
As per claim 3, Gordon teaches the method of claim 1, and further teaches prior to processing automatically preselecting the depiction (in accordance with the selected sub-set of elements that should be masked as specified by the selective policy. Gordon, [0038]), but does not teach receiving input, Balzer however teaches receiving input at an input interface relating to a selection of an object depicted in the digital image (combination of user input and automated detection can be employed. Balzer, Column 7, lines 58-59).
Gordon in view of Balzer are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon in view of Balzer. This would have been desirable because this enables users within an organization to create, save, and share documents (Balzer, Column 1, lines 60-61).

As per claim 4, Gordon teaches the method of claim 1, and further in view of Balzer teaches wherein the policy is based on an enterprise policy and input relating to a selection of an object depicted in a second digital image, the input received at an input interface (In some embodiments, the electronic processor 410 is configured to provide implicit client recognition by prompting the user 102 to confirm his or her identity with the name or other identifying information in the document (for example, an address, or a picture of the user). In some instance, the author is provided with a prompt to explicitly select from a set of potential matches as to which individual is being envisioned as the author. Balzer, Column 12, lines 33-40).
Gordon in view of Balzer are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon in view of Balzer. This would have been desirable because this enables users within an organization to create, save, and share documents (Balzer, Column 1, lines 60-61).

As per claim 5, Gordon teaches the method of claim 1, and further in view of Balzer teaches the method further comprising: displaying metadata associated with the digital image; automatically preselecting a field of metadata associated with the digital image based on the policy; and processing the metadata to modify the selected field (the individual entering the image into the system can highlight a region of interest and mark it as PII. In some embodiments this is performed through standard image editor region selection tools. A combination of user input and automated detection can be employed. Once the PII has been identified, it can be encrypted. This can be performed by taking each pixel or group of contiguous pixels and encrypting them within the image. This encrypted region can be placed within the image, covering the original data. To allow authorized users to decrypt the region, the metadata associated with the file may include information on the encrypted region (for example, the coordinates of the top left and bottom right comers where the region is rectangular) Balzer, Column 7, lines 57-67).
Gordon in view of Balzer are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon in view of Balzer. This would have been desirable because when electronic documents are created and edited using software applications (for example, using productive tools such as word processing applications or email applications), various forms of data (for example, personally identifiable information) are often created in the form of content in the .

As per claim 6, Gordon teaches the method of claim 1, and further in view of Balzer teaches wherein the digital image comprises a frame of a video and the method further comprises processing the video to modify the depiction in a plurality of frames of the video (The individual frames of the video can be processed in the same way as individual image files. Balzer, Column 9, lines 62-63).
Gordon in view of Balzer are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon in view of Balzer. This would have been desirable because processing of multiple frames in sequence using machine learning and other means to detect objects is used to detect PII. Processing multiple frames in sequence can provide more context. For example, an element that is to the side of a frame may be insufficient for object recognition, but it may become meaningful when the entire object can be seen in another part of the video. (Balzer, Column 10, lines 4-10).

As per claim 11, Gordon teaches the method of claim 1, and further in view of Balzer teaches the method further comprising, in response to receiving the instruction to share the digital image, identifying a particular face in the digital image and modifying the particular face (For example, a face in the background may not require as much blurring due to its smaller size than a face in the foreground. Balzer, Column 8, lines 16-18).
Gordon in view of Balzer are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon in view of Balzer. This would have been desirable because Instead of encrypting the data and later delivering the decryption keys, it is possible to replace the personally identifiable information elements with a specific pattern (Balzer, Column 8, lines 28-29).

14-17 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2017/0061155, Pub. Date: Mar. 2, 2017), in view of Thiyagarajan et al. (US 2015/0278534, Pub. Date: Oct. 1, 2015), hereinafter referred to as Gordon and Thiyagarajan.
As per claim 9, Gordon teaches the method of claim 1, and also teaches that obfuscation is based on policy (Gordon, [0054]), Thiyagarajan further teaches the method further comprising: receiving an instruction to share a second digital image; in response to receiving the instruction to share the second digital image, determining that the second digital image contains a second depiction of a corporate display medium that is a type of corporate display medium that is sensitive and that the second depiction is content-free; in response to determining that the second digital image contains the second depiction of a corporate display medium that is a type of corporate display medium that is sensitive and that the second depiction is content-free, not processing the second digital image to modify the second depiction; and sharing the second digital image (In some embodiments, the indication by the sensitivity message to display a notification may not require obfuscation of sensitive information by the second application because the first application may have already obfuscated the information prior to transmission of the UI content. For example, the first application may have excluded or prohibited the transmission of the UI content. In other embodiments, the indication by the sensitivity message to display a notification may require obfuscation of sensitive information by the second application because the first application has not already obfuscated the information, for example, when the second application is relied upon to exclude or prohibit the display of the information. In some embodiments, the sensitivity message informs the second application to take an appropriate action with respect to the sensitive information. In some embodiments, the appropriate action may be based on a type or a classification of the second application or a sensitivity level of the sensitive information. In some embodiments, a lower sensitivity level may indicate that information is permitted to be shared, such as sharing UI content with a support agent who is internal to an organization and therefore may have privileges to view such lower sensitivity information. For further example, a picture may have a different or lower sensitivity level than a password. Under this example, a second application that is associated with a display device (described further below) may display the picture with screencasting, while a second application associated with a support agent computing device may not display the picture. Thiyagarajan, [0062]).
Gordon in view of Thiyagarajan are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon in view of Thiyagarajan. This would have been desirable because such may be advantageous, for example, because friends of a user may be viewing the picture on the display device, in contrast to a support agent who may be a stranger to the user. (Thiyagarajan, [0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492